Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 11/13/2019. Claims 1-11 are currently pending.
Priority
Current application, US Application No.16/681,942, filed 11/13/2019 is a continuation of PCT/EP2018/068184, filed 07/05/2018, claims foreign priority to 102017213147.0, filed 07/31/2017.
Examiner acknowledges that the certified copy of foreign priority copy, which is not written in English, has been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Claim Objections
	Claims 1, 3, 5, and 7-10 are objected to because of the following informalities: 
As per claim 1, the phrase “on the basis of the feature values” in “classifying the plug connection by way of a machine-learned classifier on the basis of the feature values” should be replaced with “on a basis of the feature values” to avoid a lack of antecedent basis for the limitation. Similarly, for claims 3, 5, 8 and 10, the limitations “on the basis” 
As per claim 7, the limitation “in the sense of” should be replaced with “in a sense of” to avoid a lack of antecedent basis for the limitation.
As per claim 5, 7, 9 and 10, the limitation “multiplicity” should be replaced with “plurality” or with an appropriate term because “multiplicity” is not a familiar term.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for checking a plug connection in which a first plug part is connected to a second plug part, the method comprising: (1.A)
	determining a force-time profile of a force (1.B.1) applied by an assembler during an assembly process of a plug connection (1.B.2); (1.B)
determining feature values of a plurality of features of the force-time profile; (1.C)
	and classifying the plug connection by way of a machine-learned classifier on the basis of the feature values of the plurality of features (1.D)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are subject to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into (or recite) an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).


Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side note: duplicated limitations/elements are not repeated)
In Claim 1: “A method for checking a plug connection in which a first plug part is connected to a second plug part” and “a force applied by an assembler during an assembly process of a plug connection”;
As per claim 1, the additional element in the preamble of “A method for checking a plug connection in which a first plug part is connected to a second plug part” (1.A) is not qualified for a meaningful limitation and only generally link the use of the judicial exception to a particular operation or field of use.
The limitation/step “a force applied by an assembler during an assembly process of a plug connection” represent a measured quantity/value of a process parameter during assembly process and it is not particular. No particular machine or real world transformation are claimed.
In conclusion, the above additional elements considered individually and in combination with the other claim elements do not reflect an improvement to other 
In the Step 2B, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art. 
The limitations/elements “a first plug part”, “a second plug part” “an assembler” and “an assembly process of a plug connection” are well understood and routine and conventional elements in the art as disclosed by the prior art of record (see Bloecher under 35 USC 103).
The claims, therefore, are not patent eligible. The same analysis applies to remaining claims 2- 11 in the same way as claim 1 using the provided record of prior art.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bloecher (US 20130139370 A1), hereinafter ‘Bloecher’ in view of Fulcher (B. D. Fulcher and N.S. Jones, “Highly Comparative Feature-Based Time-Series Classification”, IEEE 
As per claim 1, Bloecher discloses the claim as follows.
	A method for checking a plug connection in which a first plug part is connected to a second plug part, the method comprising: (joining method, connecting at least two workpieces [abs, 0007])
	determining a force-time profile of a force applied by an assembler during an assembly process of a plug connection; (profile of a force exerted by a joining tool is recorded [0007], plot the profile of the force against time [0009], the profile of the force F plotted against the travel S being drawn in diagrammatically [0061, Fig. 3], implying S can be time, joining process [0037])
	determining feature values of a plurality of features of the force-time profile; (segment [0007], quality value [0007-0008], quality value or characteristic value [0012])
Bloecher further discloses classifying the plug connection on the basis of the feature values of the plurality of features. (judged to be poor and a defect signal [0003], Such defective joining operations can be avoided by monitoring the segment of the force profile in which the joining component is shifted. The point is that with the aid of the quality value the inventive method can detect whether a joining component is being shifted in a correct position or in a tilted or otherwise displaced position [0033]), but is silent regarding “classifying the plug connection by way of a machine-learned classifier”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Bloecher in view of Fulcher to classify the plug connection by way of a machine-learned classifier on the basis of the feature values of the plurality of features for an improvement of classification accuracy with computational efficiency (Fulcher - results in orders of magnitude of dimensionality reduction, perform well on very large data sets, classification performance exceeded that of conventional instance-based classifiers [abs]).

As per claim 2, Bloecher and Fulcher disclose claim 1 set forth above.
Bloecher further discloses
	The plurality of features comprise one or more of:
	at least one feature regarding an engagement point of the force-time profile; (come into engagement, travel section is terminated at S1 [0058, Fig. 2], equivalent to an engagement point of the force profile and change of force at S1 can be a feature)
1 [0058], determined a quality value numerically [0064, Fig. 5], certain trend towards a deterioration in the relevant joining operation is also to be detected in the case of the profile of the quality value shown in FIG. 7 [0073])
	a feature indicating a position of the engagement point within the force-time profile; (engagement, S1 [0058, Fig. 2])
	and a feature indicating a value of the force at the engagement point (engagement, force, S1 [Fig. 2]).


	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bloecher and Fulcher in view of Haque (US 20070080816 A1), hereinafter ‘Haque’.
As per claim 3, Bloecher and Fulcher disclose claim 1 set forth above.
Bloecher further discloses difference profile between a force profile and a reference force profile (ΔF [0043, Fig. 4, 0063]), but is silent regarding time-derivative of the force-time profile.

equivalent to a feature, when compared against a general trend of the time derivative of force or displacement profile [0006]. Alertness score [abs], vigilance monitor wherein the time derivative of force or displacement data profile and resulting `spikiness index` is distinctive for varying levels of alertness [0023]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Haque to determine a time derivative of the force-time profile in order to determine a derivative profile and determine the feature value of at least one feature on the basis of the derivative profile for an improvement of classification accuracy with computational efficiency.

As per claim 4, Bloecher, Fulcher and Haque disclose claim 3 set forth above.
Bloecher discloses a feature regarding an engagement point in a force-distance profile (force profile, point s1 [Fig. 2], plot the profile of the force against time [0009], it would have been obvious for a person having ordinary to use a force-time profile by modifying a force-distance profile).



Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Haque to determine a time derivative of the force-time profile in order to determine a derivative profile and determine the feature value of at least one feature on the basis of the derivative profile for an improvement of classification accuracy with computational efficiency.

As per claim 5, Bloecher, Fulcher and Haque disclose claim 3 set forth above.
Bloecher further discloses the difference force profile showing good quality connection (difference profile ΔF [0064], quality of a joined connections … is higher the smaller the quality value [0065]).

However, Bloecher is silent regarding “determining, on the basis of profiles, a plurality of principal components and feature is determined on the basis of the plurality of principal components.

Fulcher discloses time profiles, features and plurality of principal components (time series, x1, x2, number of informative features, dimensionality reduction techniques, showing selected featured after reduction).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Fulcher to determine, on the basis of a multiplicity of test force-time profiles for a multiplicity of correct plug connections, a plurality of principal components and determine  the feature value of at least one feature on the basis of the plurality of principal components for an improvement of classification accuracy with computational efficiency.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bloecher, Fulcher and Haque in view of Bell (US20030008507A1), hereinafter, ‘Bell’.
As per claim 6, Bloecher, Fulcher and Haque disclose claim 5 set forth above.
The set forth combined prior art discloses the plurality of features comprises at least one feature indicating how the force-time profile or a derivative of the force-time profile of the plug connection is composed of the plurality of principal components (Bloecher - the profile of the force against time [0009]) (Fulcher - time series, x1, x2, number of informative features, principal component analysis [pg. 3028 left col line 4 from the bottom – right col line 9, Fig. 1B]). 

However, the combined prior art is silent regarding determining one or more weights for one or more different principal components as corresponding one or more features in 

Bell discloses weights for principal components and approximation of a curve, i.e. profile’  with a linear combination of principal components (track the time profile of the intensities [0009], using the principal component analysis, the quantity of accumulated data is reduced to a few basic patterns [0010], the weights of the linear combination [0024], define those principal components which must be taken into account in order to be able to approximate the predefined curve shape with sufficient accuracy [0024-0027], The parameter tEP specifies the time at which the function YMO (t) jumps from its initial value (≈0) to its final value (≈1) [0055]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Bell to determine one or more weights for one or more different principal components as corresponding one or more features in order to approximate the force-time profile or the derivative of the force-time profile by a linear combination of the one or more principal components for an improvement of classification accuracy with computational efficiency.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bloecher, Fulcher and Haque in view of Bell and Wirx-Speetjens (US 20130166256 A1), hereinafter ‘W-S’.
As per claim 7, Bloecher, Fulcher and Haque disclose claim 5 set forth above.
The set forth combined prior art is silent on the claim limitations “wherein a principal component indicates force values or force derivative values as a function of time;
	and the plurality of principal components is determined in such a way that: two different principal components are in each case substantially statistically independent of one another; 
	and a linear combination of the plurality of principal components approximates as well as possible the multiplicity of test force-time profiles or derivatives of the multiplicity of test force-time profiles on average in the sense of a predefined distance dimension”.

Bell discloses a principal component indicates force values or force derivative values as a function of time; (principal component analysis, over time [0010], FIG. 11 shows the time derivative of the linear combinations y(t) shown in FIG. 9 [0043], time profile [0049], principal component [0050], On account of the orthogonality of the left-hand principal components u0i, the function Yo(t) can also be written in the following form [0053]) and
	a linear combination of the plurality of principal components approximates as well as possible the multiplicity of test force-time profiles or derivatives of the multiplicity of test force-time profiles on average in the sense of a predefined distance dimension (weights of the linear combination are selected such that a predefined curve shape is approximated [0016], a function based on the predefined curve shape and the linear combination is minimized or maximized, minimization of the function, equivalent to predefined distance dimension, define those principal components which must be taken into account in order to be able to approximate the predefined curve shape [0027]).

W-S discloses the plurality of principal components is determined in such a way that: two different principal components are in each case substantially statistically independent of one another (The result is a set of principal components, each statistically independent from the other principle components [0058]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Bell and W-S to choose principal components as described in the claim limitations for an improvement of classification accuracy with computational efficiency.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bloecher and Fulcher in view of Hagimoto (WO 2006126292 A1), hereinafter ‘Hagimoto’.
As per claim 8, Bloecher and Fulcher disclose claim 1 set forth above.
The set forth combined prior art is silent regarding a use of a dynamic normalization of force-time profile.

Hagimoto disclose a dynamic normalization of time sires profile (time-series profile, DTW ‘Dynamic Time Warping’ algorithm to normalize time axis [0014]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in .

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bloecher and Fulcher in view of Wojton (US20120033863A1), hereinafter ‘Wojton’.
As per claim 9, Bloecher and Fulcher disclose claim 1 set forth above.
Bloecher discloses classifying two classes of plug connections: one for good connection and the other for poor or defective connection [0004]) and 
Fulcher discloses a use of machine-learned classifier, but is silent regarding 
	classifying into two classes using classifier.

Wojton discloses use of first class and the second class differentiating normal and abnormal feature values (feature values [abs], a first class, a second class [0005], non-melanoma, melanoma [0018], x class 1, O class [Fig. 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Wojton to use classifier in allocating a combination of feature values of the plurality of features either to a first class or to a second class; the first class indicates that a plug connection is correct and the second class indicates that a plug connection is faulty for an improvement of classification accuracy with computational efficiency.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 

As per claim 10, Bloecher and Fulcher disclose claim 1 set forth above.
Bloecher discloses classifying two classes of plug connections: one for good connection and the other for poor or defective connection [0004]) and 
Fulcher discloses a use of machine-learned classifier, but the combined prior art is silent regarding 
	the classifier was learned on the basis of a first profiles of correct plug connections and on the basis of a second test profiles of faulty plug connections and the second test profiles comprised different fault types of faulty plug connections.

Huang discloses a generation of classification model, i.e. classifier, learning from vector set of normal and abnormal vector set (feature extraction operation to obtain normal and abnormal feature vector set, through Iibsvm for both training and learning, obtaining the classification model, detection model is constructed [0051]) and abnormal vector set comparing)

Masayoshi discloses the abnormality type for operation history data for classification learning (learned by the SVM, abnormality type for each vehicle operation history data [0059]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in .

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bloecher and Fulcher in view of Gilbert (US 20190300868 A1), hereinafter ‘Gilbert’.
As per claim 11, Bloecher and Fulcher disclose claim 1 set forth above.
The set forth combined prior art is silent regarding use of a random forest classifier.

Gilbert discloses a use of random forest classifier (random forest classifier [0151, 0164, and 0175]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Gilbert to use a random forester classifier for an improvement of classification accuracy with computational efficiency.
	
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.

	Strafonini (US6092059A) discloses automatic classifier for real time inspection and classification ([title]) as an improved classification system for classifying characteristics of an article into classes of characteristics based on features associated with the characteristics, Rule-based classifier and trainable classifiers are also disclosed ([abs]).
	Frank (US 20200245873 A1) discloses statistical independent component analysis (statistical procedures such as independent component analysis ‘ICA’ [0199, 0249]).
	Gilbert also discloses statistically independent principal components (decompositions like principal components analysis, is that the s components are derived in a way to make them as statistically independent [0241]).
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865